Citation Nr: 0905176	
Decision Date: 02/12/09    Archive Date: 02/19/09	

DOCKET NO.  08-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	W. R. Bosley, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from May 1964 to July 
1968.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for PTSD.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal ahs been requested or obtained.

2.  There is a complete absence of any objective evidence 
which shows or suggests that the Veteran manifested an 
acquired psychiatric disorder, including PTSD, at any time 
during or for decades after he was separated from service, 
although the Veteran served as a truck driver in Vietnam he 
did not receive any awards reflecting combat service, but 
corroboration of any stressor is unnecessary because a clear 
preponderance of the evidence on file is against a finding 
that the Veteran has a valid diagnosis of PTSD or any other 
acquired psychiatric disorder attributable to incidents of 
service, or otherwise.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claims.  

The Veteran was provided formal VCAA notice in May 2006, 
prior to the issuance of the rating decision now on appeal 
from October 2006.  This notice was specifically tailored to 
PTSD service connection claims, and informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service treatment records, service 
personnel records, VA and private treatment records were 
collected for review.  The Veteran was provided multiple VA 
examinations which were adequate for rating purposes.  During 
the pendency of the appeal, the Veteran secured 
representation by private counsel.  All known available 
evidence has been collected, and VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomotology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a) 
of this chapter, a link, established by medical evidence 
between current symptoms and an inservice stressor(s), and 
credible supporting evidence that the claimed inservice 
stressor(s) occurred.  The American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) is incorporated into the laws and 
regulations governing awards of service connection for PTSD.  
38 C.F.R. § 4.125(a).  The DSM-IV provides a very specific 
set of criteria to support a valid diagnosis of PTSD.

Analysis:  VA received the Veteran's claim for service 
connection for PTSD in September 2005, over 37 years after he 
was separated from service.  

The service treatment records on file contain no complaints, 
findings, treatment or diagnosis for any acquired psychiatric 
disorder.  The Veteran is shown to have served in locations 
other than Vietnam until the end of his enlistment, where he 
did serve in Vietnam from December 1967 to July 1968.  He 
received no objective awards for combat service, and is 
generally shown to have served as a truck driver involved in 
military supply.  

The physical examination for separation from service in July 
1968 noted that the Veteran was psychiatrically normal, and 
in the accompanying report of medical history, completed by 
the Veteran himself at the time of separation, he 
affirmatively noted that he did not have frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  

There is, following service separation, a period of thirty 
years with an essential absence of any objective evidence of 
signs or symptoms of chronic psychiatric disability, stress, 
depression or other symptoms.  The Veteran did not submit any 
evidence showing that he had sought or required any ongoing 
care or treatment for psychiatric symptoms on a private basis 
at any time following service separation.  

In the absence of any objective awards reflecting combat 
service, an attempt was made to verify stressors reported.  
Possible stressors were verified in that it was determined 
that during the time the Veteran was stationed in Vietnam at 
Lai Khe, there were rocket and/or mortar attacks at that 
facility.  

In August 2006, the Veteran was provided a VA examination.  
The claims folder was available and reviewed by the examiner.  
The Veteran reported that he had no mental health treatment 
at any time during service or following service separation on 
an inpatient or outpatient basis, and denied any significant 
problems with alcohol or substance abuse.  He reported having 
an anxiety reaction approximately two years earlier during a 
storm which had reminded him of Vietnam.  He reported being 
prescribed medicine for anxiety for several days, and that 
this problem largely improved on its own.  Past records 
indicated that the Veteran had no objective earlier reports 
of psychiatric symptoms and an earlier PTSD questionnaire 
screen had been negative.  Also negative had been a 
depression and alcohol screen.  The Veteran reported he had 
no particular difficulties over the previous year other than 
occasional mild anxiety and that he worried more than before 
"about work and finances."  

Overall, the Veteran's psychiatric symptoms appeared to be 
mild, to occur irregularly, and to have been present off and 
on for the last year.  With quotes in original, the Veteran 
reported "I don't think I have mental health problems.  I had 
some two years ago for a short while.  Right now, I'm doing 
well."  He reported occasional shakiness or worry.  He had 
worked steadily for some 30 years after service and had 
voluntarily retired in 1999.  He was considering part time 
work.  He was reasonably close with family members.  He 
recounted incidents during service in Vietnam including the 
fact that an officer's club was blown up and a friend was 
killed in this incident, although he did not see this happen.  
He reported being present on base during rocket or mortar 
attacks and that one explosion occurred close enough to 
rupture an eardrum, although there is no evidence of an 
injured eardrum in the service treatment records or 
elsewhere.  The Veteran reported attending social activities, 
participating in multiple leisure activities and having no 
substance problems, although he drank up until 1985.

Mental status examination at this time revealed the Veteran 
to be "relaxed, pleasant and calm with no current 
complaints."  He had good eye contact, established 
appropriate rapport, and displayed no inappropriate behavior.  
He was alert and fully oriented with good memory and 
concentration, and speech was fluent, of normal rate, and 
well articulated.  There were no psychotic symptoms, and 
there was no observable anxiety, depression or anger noted.  
He reported no impulse control problems and denied any 
suicidal or homicidal thoughts, ideation, plans or intent.  
He reported no sleep impairment and appeared rested.  He did 
not report any panic attacks or panic-like symptoms or 
obsessive or ritualistic behaviors.  The psychologist 
concluded that although there was one or more reports of a 
stressor which would meet the DSM-IV PTSD criteria, the 
Veteran simply did not have psychiatric symptoms that met the 
DSM-IV post-traumatic stress disorder symptom criteria.  
There was simply not evidence of a persistent reexperiencing 
of trauma, numbing of general responsiveness, efforts to 
avoid stimuli, symptoms of increased arousal and, most 
importantly, no significant psychosocial dysfunction.  The 
psychologist found no psychiatric diagnosis for Axis I and 
the global assessment of functioning was considered to be 75, 
indicative of no more than slight impairment in social and/or 
occupational functioning.

The Veteran was next seen by a private psychologist on two 
occasions in March 2007.  Many of the same facts just 
discussed in the earlier examination were reaffirmed, 
including no particular history of chronic psychiatric 
symptoms at any time during or for decades following service 
separation.  The Veteran again reported being affected by the 
fact that a friend was killed in an explosion at an officer's 
club during service, and taking cover during a rocket attack.  
At this time, the Veteran reported reexperiencing this event 
in nightmares involving the collapse of an enclosed space.  
There was also discussion of being approached by Vietnamese 
women in an isolated area, although nothing traumatic 
occurred on that occasion.  At this time, the Veteran also 
first reported having a tendency to startle inordinately with 
loud noises (although this is less of a problem than it had 
been in the past), and difficulty when being approached 
suddenly from the rear.  Psychological testing conducted at 
this time was not considered exaggerated and was interpreted 
as revealing depression in the moderate to severe range, and 
included a statement suggestion "severe suicidal ideation."  
He displayed "personal dissatisfaction to a moderate degree, 
and he does express concerns of discord within his family."  
There was no evidence of thought disorder, but personal 
unhappiness was "much in evidence."  In summary, this 
psychologist felt that although the Veteran did not have the 
type of long-term instability in employment and social 
relationships that many Veterans did who were affected by 
PTSD, he felt that the Veteran understated his problems and 
that the Veteran nonetheless had a valid diagnosis of PTSD, 
with a delayed onset which was not severe in nature but which 
nonetheless adversely affected the Veteran's life.  He 
assessed a global assessment of functioning of 49, 
attributable to PTSD, which was generally reflective of 
serious symptoms with serious impairment in social and 
occupational functioning, and which is supposed to be 
consistent in the DSM-IV with findings of "suicidal ideation, 
severe obsessional rituals, no friends, unable to keep a 
job."

The Veteran was next referred for a VA examination by two 
clinical medical doctor psychiatrists in September 2007.  
Again, the claims folder was available and reviewed by these 
two psychiatrists, including the Veteran's earlier private 
and VA examinations.  It was noted that the Veteran had some 
marital problems in 1979-80, at a time when he and his wife 
were separated, including eight or nine counseling sessions.  
Approximately six or seven years later, there was additional 
marital counseling with respect to the Veteran's alcohol 
problem.  He reported drinking abusively until about 1985, 
but he terminated this behavior following counseling to save 
his marriage.  He was questioned on multiple occasions about 
the basis or reason for drinking alcohol, and did not provide 
any particular explanation.  The Veteran had earned his GED 
while in the Army, and following service separation attended 
two universities for one year each, but did not finish a 
degree.  There had been no legal problems.  During service in 
Vietnam, the Veteran reported working as a truck driver 
within a large base at Lei Khe, with occasional deliveries to 
outside fire bases.  He reported no combat experience and no 
patrol duty, although did report serving guard duty within 
the base camp.  Stressors previously reported were 
reiterated, including sustaining a ruptured right eardrum 
which healed spontaneously.  The Veteran successfully 
maintained post-service employment for some 30 years, and a 
long term marriage with children.  He had retired in 1999 and 
continued to work on renovations to a home.  His wife and he 
socialized and he interacted well with neighbors and family 
members.

The report of examination notes that the Veteran had no 
particular history of significant impairment of psychosocial 
functioning with regard to a lengthy post-service history of 
employment, personal and family responsibilities, family role 
functioning, physical health, social and interpersonal 
relationships, and recreational and leisure pursuits.  The 
impression of the two psychiatrists was consistent with that 
expressed by the Veteran's initial VA examination in August 
2006.  The Veteran's marriage stabilized once he abandoned 
abusive alcohol use.  Mental status examination revealed the 
Veteran to be alert, oriented, cooperative, with appropriate 
behavior, grooming and hygiene.  There was no evidence of 
emotional or physical discomfort, mood was euthymic and 
"business-like," affect was somewhat constricted but 
congruent, and the Veteran denied suicidal ideation, 
rumination, plan or intent.  Speech and thought processes 
were linear, logical and goal directed, the Veteran was 
cognitively intact, and there was no history to suggest 
obsessive-compulsive disorder, and no history of treated 
depression.  

The two psychiatrists were unable to relate the Veteran's 
post-service alcohol abuse to anxiety or stress from military 
service, but did note a strong paternal history of 
alcoholism.  The psychiatrists noted that the Veteran had a 
confirmed stressor which would satisfy DMS-IV criteria, but 
the Veteran did not evidence any indication of PTSD criteria, 
other than that reflected in the Veteran's earlier private 
psychological examination in 2007.  Further, these two 
psychiatrists stated that that private psychologist's 
evaluation "provided no cogent or compelling picture for a 
PTSD diagnosis."  The two psychiatrists themselves found no 
PTSD diagnosis for the Veteran.  They further found that the 
private psychologist's global assessment of functioning score 
of 49 was "difficult to understand" in view of the findings 
made upon VA examination in 2006 and their own repeat dual 
examination in 2007, in which they assessed a GAF of 72, 
again reflective of no more than slight or transient 
symptomotology.  Further, these two psychiatrists went into 
some detail regarding the DSM-IV global assessment of 
functioning score system and supported their GAF score of 72 
for the Veteran with a clinical discussion of the objective 
evidence in comparison to that scale.  Indeed, they concluded 
that there was no Axis I diagnosis for the Veteran of any 
acquired psychiatric disorder.  If any symptoms were present, 
they were transient and expectable reactions to psychosocial 
stressors at present.  These two psychiatrists based upon 
current careful clinical review and historical record review 
did not find that the Veteran had any significant 
psychosocial dysfunction consequent to reexperiencing 
traumatic events, or to include avoidance or numbing or 
heightened psychological arousal.  Symptoms related to his 
Vietnam experience were vague and could "more reasonably be 
associated with stressors of daily living rather than to 
post-traumatic stress disorder."

Evidence was subsequently submitted showing that the Veteran 
had sought follow on counselling with the private 
psychologist who had given him a positive PTSD diagnosis.

Finally, the Veteran and his spouse provided testimony before 
the undersigned at a video conference hearing conducted in 
June 2008.  This hearing testimony has been reviewed in 
detail, but will not be restated in this opinion.

The Board finds that a clear preponderance of the evidence is 
against the Veteran's claim for service connection for an 
acquired psychiatric disorder, including PTSD.  There is 
certainly no evidence of any acquired psychiatric disorder 
having been manifested at any time during service, or a 
psychosis manifested to a compensable degree within one year 
after service separation.  There is certainly no evidence of 
any chronicity of psychiatric symptoms at any time during or 
for some 30 years following service separation.  There is 
evidence that, following service separation, the Veteran had 
difficulties with alcohol and marital difficulties for which 
he sought brief periods of counseling with success, but there 
is no evidence that these particular symptoms were in any way 
related to incidents of service.

The only positive diagnosis for an acquired psychiatric 
disorder is contained in the report of private psychological 
examination completed in March 2007, and as confirmed in 
ongoing counselling records thereafter with that particular 
psychologist.  However, findings of that private psychologist 
are significantly outweighed in the other psychological and 
psychiatric examinations on file from 2006 and 2007, both of 
which are extremely consistent in their findings of no 
psychiatric disability, and no valid diagnosis of PTSD.  The 
Board finds that a clear preponderance of the evidence on 
file is against a finding that the Veteran has a valid 
diagnosis of PTSD, or any other acquired psychiatric 
disorder, related to service, or otherwise.  

The VA psychological examination in 2006 and dual psychiatric 
examination in 2007 are certainly detailed and comprehensive 
in nature and include a detailed review of the objective 
record and the Veteran's subjective complaints.  The more 
recent dual psychiatric examination also includes competent 
clinical criticism of the quality of the private 
psychological examination of 2007, including the fact that 
the private psychologist assessed a global assessment of 
functioning score of 49, reflective of serious symptoms which 
are simply not supported in any objective evidence on file 
outside of that private psychologist's report.  The objective 
record simply does not support that the Veteran has chronic 
symptoms involving suicidal ideation, severe obsessional 
rituals, no friends, or unable to keep a job consistent with 
the private psychologist's assessment of a GAF score of 49.  
That the Veteran continued to see this private psychologist 
following his assessment of a positive PTSD diagnosis is not 
particularly compelling, and those notes do not objectively 
document any form of serious chronic psychiatric 
symptomotology.  The Board does not find that the evidence on 
file in any way represents and equipoise or relative balance 
both for and against the Veteran's claim.  A clear 
preponderance of the competent and objective medical evidence 
is against the Veteran's claim for having any form of an 
acquired chronic psychiatric disorder, including PTSD, which 
is in any way attributable to incidents of service or 
otherwise.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


